Continuation of 3. NOTE: The request for reconsideration has been considered, but the proposed amendments filed January 10, 2022, after the final rejection, will not be entered because:

The amended claims include the new limitation of “wherein the tumor or the cancer comprises a solid tumor or a solid cancer”. The prior art recited in the previous Office Action of November 15, 2021, is not related to solid tumors or solid cancers. Therefore, further search and consideration would be required for the amended claims.

Continuation of REQUEST FOR RECONSIDERATION/OTHER 12. The request for reconsideration has been considered but does NOT place the application in condition for allowance because:

Claim(s) 1-8 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mevorach, for the reasons of record.

Applicant argues: “The Examiner contends that Mevorach teaches a method of treating, preventing or ameliorating an immune disease in a subject in need thereof, comprising administering to the subject the pharmaceutical composition comprising an early apoptotic cell population. The Examiner further contends that Mevorach teaches that the treatment can be used for a subject suffering from a hematopoietic malignancy, e.g., leukemia, myelodysplastic syndrome, lymphoma and multiple myeloma (pp. 3-4 of Office Action).


Applicant respectfully disagrees. However, solely in an attempt to further prosecution, claim 1-3, 5, and 8 have been amended in order to further prosecution in a timely manner. Claim 6 has been cancelled without prejudice, thereby rendering the rejection moot with respect to this claim. 

First, Applicant wishes to put on record that claim 1 was amended in the previous response to remove the terms "preventing" and "prevents." 

In addition, the Examiner has cited claims 34-36 of Mevorach, but claims 34-36 of Mevorach are dependent on claim 26, which is directed to a method of treating, preventing or ameliorating an immune disease, an autoimmune disease or an inflammatory disease in a subject - not treating or ameliorating a solid cancer or tumor, as in the present claims. The language of Mevorach claims 26 and 34-36 is provided below for the Examiner's convenience:


 (by citing claims 26, 34-36) that Mevorach claims treating, preventing or ameliorating an immune disease, an autoimmune disease or an inflammatory disease, e.g., in a patient with a hematopoietic malignancy – not the same as treating the hematopoietic malignancy itself. Rather, Mevorach describes treating GVHD. 

26. A method of treating, preventing or ameliorating an immune disease, an autoimmune disease or an inflammatory disease in a subject in need thereof, comprising administering to the subject the pharmaceutical composition of claim 6. 
34. The method of claim 26, wherein said subject is suffering from a hematopietic malignancy.
35. The method of claim 34, wherein said hematopoietic malignancy is selected from the group consisting of leukemia, myelodysplastic syndrome (MDS), lymphoma, and multiple myeloma.
36. The method of claim 35, wherein said hematopoietic malignancy is selected from the group consisting of myelodysplastic syndrome (MDS), acute lymphoblastic leukemia (ALL), acute myeloid leukemia (AML) and chronic myelogenous leukemia (CML). 
[Mevorach, claims 26, 34-36; all emphasis added.] 

Therefore, Mevorach claims treating, preventing or ameliorating an immune disease, an autoimmune disease or an inflammatory disease, e.g., in a patient with a hematopoietic malignancy - not the same as treating the hematopoietic malignancy itself. Rather, Mevorach describes treating graft vs. host disease (GVHD). 
umor or the cancer comprises a solid tumor or a solid cancer, the method comprising a step of administering a composition comprising an early apoptotic mononuclear enriched cell population to said subject..." (all emphasis added). 

Claims 2-5, 7-8, and 13 are dependent, directly or indirectly, on claim 1 as the underlying base claim, and the same limitations apply to these claims. 

According to the National Cancer Institute's definition, a "solid tumor" comprises: 
An abnormal mass of tissue that usually does not contain cysts or liquid areas. 
Solid tumors may be benign (not cancer), or malignant (cancer). Different types of solid tumors are named for the type of cells that form them. Examples of solid tumors are sarcomas, carcinomas, and lymphomas. Leukemias (cancers of the blood) generally do not form solid tumors. [National Cancer Institute's Dictionary of Cancer Terms, https://www.cancer.gov/publications/dictionaries/cancer-terms/def/solid- tumor] 

Mevorach does not teach or suggest a method of treating or inhibiting tumor growth, delaying tumor progression, reducing tumor load, or reducing incidence of a cancer or a tumor in a subject, or any combination thereof, of a solid tumor or a solid cancer by administering a composition comprising an early apoptotic cell population, as required by the recitation of amended claim 1.


Applicant’s arguments have been considered, but have not been found persuasive because, the proposed amendments (i.e. “a solid tumor or a solid cancer”) have not been entered. Thus all the rejected claims has not been amended. Furthermore, as set forth in the previous Office Action, Mevorach explicitly teaches methods of treating patients with hematological malignancies by administering a pharmaceutical composition comprising an early apoptotic cell population. In addition, treating GVHD is part of treatment of for patient with hematological malignancies, and the cancer patients are benefited from the treatment taught by Mevorach (Example 1). Therefore, Mevorach teaches a method of treating cancer or tumor in a subject as claimed herein. Furthermore, the teachings of Mevorach are not so limited to GVHD. For example, Mevorach teaches: “According to some embodiments, the present invention provides a method of preventing or ameliorating a hematopoietic malignancy comprising administering to a subject in need thereof the pharmaceutical composition of the invention (page 23, lines 26-28)…According to exemplary embodiments, said 

Therefore the rejection of claims 1-8 and 13 remains for the reasons of record.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mevorach, as applied to claims 1-8 and 13 above, and further in view of June, for the reasons of record.

Applicant argues: “Mevorach et al. has been discussed above. Applicant respectfully requests those arguments to be considered here. The Examiner cites June et al. to teach a method of treating and preventing cancers, comprising administering to a patient CAR T-cell therapy (pp. 8-9 of Final Office Action). However, as discussed above, Mevorach et al. do not teach or suggest a method of using an early apoptotic cell population to treat a solid cancer or a solid tumor, as presently claimed herein; and June et al. are silent with regard to teaching a method of treating or inhibiting tumor growth comprising administering "a composition comprising an early apoptotic cell population to said subject" (all emphasis added), as recited in amended independent claim 1. 



Applicant argues that it would not have been obvious to one of ordinary skill in the art that a method of treating or inhibiting tumor growth, delaying tumor progression, reducing tumor load, or reducing incidence of a cancer or a tumor in a subject, or any combination thereof, wherein the tumor or cancer is a solid tumor or cancer, comprising a step of administering a composition comprising an early apoptotic cell population to said subject, either alone or "further comprising administering a chemotherapeutic agent, or an immune modulator to said subject" (e.g., an antibody or functional fragment thereof) would have resulted in a method that "treats or inhibits solid tumor growth, delays solid tumor progression, reduces the solid tumor load, or reduces the incidence of the solid cancer or the solid tumor in said subject, or reduces minimal residual disease, increases remission, increases remission duration, reduces solid tumor relapse rate, prevents metastasis of the solid tumor or the solid cancer, or reduces the rate of metastasis of the solid tumor or the solid cancer, or any combination thereof, compared with a subject not administered the early apoptotic cell population", as required by the recitation of amended claim 1 (all emphasis added). 

Applicant argues since the combination of Mevorach et al. and June et al. does not teach or suggest each and every aspect of the present invention, the present invention 

Applicant’s arguments have been considered, but have not been found persuasive because the proposed amendments (i.e. “a solid tumor or a solid cancer”) have not been entered. Thus all the rejected claims have not been amended. Therefore the rejection of claims 9-11 remains for the reasons of record.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mevorach, in view of June, as applied to claims 1-11 and 13 above, and further in view of Rufener, for the reasons of record.

Applicant argues: “Mevorach et al. and June et al. have been discussed above. The Examiner cites Rufener et al. to teach the use of antibody RITUXIMAB (pp. 11-12 of Final Office Action). However, as discussed above, Mevorach et al. do not teach or suggest a method of using an early apoptotic cell population to treat a solid cancer or a solid tumor, as presently claimed herein; and June et al. are silent with regard to teaching a method of treating or inhibiting tumor growth comprising administering "a composition comprising an early apoptotic cell population to said subject" 
(all emphasis added), as recited in amended independent claim 1. 



Applicant argues that it would not have been obvious to one of ordinary skill in the art that a "method of treating or inhibiting tumor growth, delaying tumor progression, reducing tumor load, or reducing incidence of a cancer or a tumor in a subject, or any combination thereof, comprising administering an early apoptotic cell population, and wherein said tumor or cancer is a solid tumor or cancer, as recited in amended claim 1, either alone or "further comprising administering a chemotherapeutic agent, or an immune modulator to said subject" (e.g., "a rituximab (RtX) antibody or functional fragment thereof") would have resulted in a method that "treats or inhibits solid tumor growth, delays solid tumor progression, reduces the solid tumor load, or reduces the incidence of the solid cancer or the solid tumor in said subject, or reduces minimal residual disease, increases remission, increases remission duration, reduces solid tumor relapse rate, prevents metastasis of the solid tumor or the solid cancer, or reduces the rate of metastasis of the solid tumor or the solid cancer, or any combination thereof, compared with a subject not administered the early apoptotic cell population" (all emphasis added). 

Applicant argues since the combination of the cited references does not teach or suggest each and every aspect of the present invention, the present invention is not 

Applicant’s arguments have been considered, but have not been found persuasive because the proposed amendments (i.e. “a solid tumor or a solid cancer”) have not been entered. Thus all the rejected claims have not been amended. Therefore the rejection of claim 12 remains for the reasons of record.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. US 10,857,181 B2, for the reasons of record. 
Claims 8-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. US 10,857,181 B2, as applied to claims 1-7 above, in further view of Mevorach, June and Rufener, for the reasons of record.

Applicant argues that a Terminal Disclaimer for Us Patent No. 10, 857, 181 has been submitted.

Applicant’s arguments have been considered, but have not been found persuasive because, the terminal disclaimer identifies a party who is not the applicant (only for applications filed on or after September 16, 2012; See FP 14.26.10):


To remedy this:

A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request we need a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, unless they file a TD that is signed by the applicant.

Therefore the rejections remain for the reasons of record.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being allegedly unpatentable over claims 1-17 of U.S. Pat. No. 10,927,343, for the reasons of record.
Claims 8-13 are rejected on the ground of nonstatutory double patenting as being allegedly unpatentable over claims 1-17 of U.S. Pat. No. 10,927,343, in further view of Mevorach, June and Rufener, for the reasons of record.

Applicant argues that that claims 1-3, 5, and 7 are currently amended, with underlying claim 1 being directed to a method of treating a solid tumor or a solid cancer in a subject by administering a composition comprising an early apoptotic cell population (irradiated, 

Applicant’s arguments have been considered, but have not been found persuasive because the proposed amendments (i.e. “a solid tumor or a solid cancer”) have not been entered. Thus all the rejected claims have not been amended. Therefore the rejections remain for the reasons of record.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being allegedly unpatentable over claims 1-11 of U.S. Pat. No. 10,077,426, in further view of Mevorach, June and Rufener, for the reasons of record.

Applicant argues: “The Examiner acknowledges that Pat. '426 does not teach a method of treating cancer as claimed herein (page 20 of Office Action). As discussed above, the 

Applicant’s arguments have been considered, but have not been found persuasive because the proposed amendments (i.e. “a solid tumor or a solid cancer”) have not been entered. Thus all the rejected claims have not been amended. Therefore the rejections remain for the reasons of record.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being allegedly unpatentable over claims 1-6 of U.S. Pat. No. 11,000,548, in further view of Mevorach, June and Rufener, for the reasons of record.

Applicant argues: Applicant herewith submits a Terminal Disclaimer disclaiming the term of any patent granted from this application beyond the term of US Patent No. 11,000,548.

Applicant’s arguments have been considered, but have not been found persuasive because: the terminal disclaimer identifies a party who is not the applicant (only for applications filed on or after September 16, 2012; See FP 14.26.10):

For cases filed on/after 9/16/12, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant’s ownership.
To remedy this:

A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request we need a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, unless they file a TD that is signed by the applicant.

Therefore the rejections remain for the reasons of record.

Claims 1-5 and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being allegedly unpatentable over claims 10, 12, 13, 17-24, 31 and 32 of copending Application No. 15/551,284.

Claims 6, 7 and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being allegedly unpatentable over claims 10, 12, 13, 17-24, 31 and 32 of copending Application No. 15/551,284, and in further view of Mevorach, June and Rufener.

Claims 1-5 and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being allegedly unpatentable over claims 1-22 of copending Application No. 16/076,026. 

Claims 6, 7 and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being allegedly unpatentable over claims 1-22 of copending Application No. 16/076,026, and in further view of Mevorach, June and Rufener. 
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being allegedly unpatentable over claims 1-30 of copending Application No. 17/221,854. 

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being allegedly unpatentable over claims 1-39 of copending Application No. 16/576.676. 

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being allegedly unpatentable over claims 1-26 of copending Application No. 17/075.721. 

Claims 7-13 are provisionally rejected on the ground of nonstatutory double patenting as being allegedly unpatentable over claims 1-26 of copending Application No. 17/075,721, and in further view of Mevorach, June and Rufener. 

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being allegedly unpatentable over claims 1-20 of copending Application No. 16/672,547, and in further view of Mevorach, June and Rufener. 

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being allegedly unpatentable over claims 1-20 of copending Application No. 16/594,463, and in further view of Mevorach, June and Rufener.

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being allegedly unpatentable over claims 1-15 of copending Application No. 16/194,417, and in further view of Mevorach, June and Rufener.

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being allegedly unpatentable over claims 1-15 of copending Application No. 16/885,275, and in further view of Mevorach, June and Rufener.

Applicant argues: “With respect to the above provisional rejections, the combination of Mevorach et al., June et al. and Rufener et al. does not render the present invention 

Applicant argues Mevorach et al. do not teach or suggest a method of using an early apoptotic cell population to treat a solid cancer or a solid tumor, as presently claimed herein; and June et al. are silent with regard to teaching a method of treating or inhibiting tumor growth comprising administering "a composition comprising an early apoptotic cell population to said subject" (all emphasis added), as recited in amended independent claim 1. Rufener et al. fail to supply the deficiencies of Mevorach et al. and June et al. Hence, combining Mevorach et al., June et al. and Rufener et al. would not arrive at the method claimed herein. 

Applicant argues It would not have been obvious to one of ordinary skill in the art that a "method of treating or inhibiting tumor growth, delaying tumor progression, reducing tumor load, or reducing incidence of a cancer or a tumor in a subject, or any combination thereof, [wherein the cancer or tumor is a solid tumor or cancer] ... the method comprising a step of administering a composition comprising an early apoptotic cell population to said subject, said early apoptotic cell population comprising a mononuclear enriched cell population" (all emphasis added), either alone or "further 

Applicant requests reconsideration of remaining claims 1-5, 7-8, and 11-13 accordingly. Moreover, Applicant also notes that the above copending applications have not yet issued. Hence, Applicant respectfully requests that the present double patenting rejection be withdrawn.”

Applicant’s arguments have been considered, but have not been found persuasive because the proposed amendments (i.e. “a solid tumor or a solid cancer”) have not been entered. Thus all the rejected claims have not been amended. 

In addition, the claims of the instant application are still obvious in view of the co-pending claims and a terminal disclaimer has not been filed. MPEP 804 I-B states: “The “provisional” double patenting rejection should continue to be made by the examiner in 

Therefore, the rejections above are maintained for the reasons of record.

/CHENG LU/
Examiner, Art Unit 1642


/PETER J REDDIG/Primary Examiner, Art Unit 1642